DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
There is no prior art rejection to claims 1-11. Claims 1-11 may be allowed if all the objections and 112 rejections are corrected.
Claim Objections
Claim 6 is objected to because of the following informalities:  
Claim 6 line 3 recites “a process coupled to the memory”, it should be changed to “a processor coupled to the memory”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5-6, and 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	In claim 1 line 10 recites “a plurality of LTF symbols”, if it refers to “a plurality of LTF symbols in claim 1 line 2, it should be changed to “the plurality of LTF symbols”.
	In claim 5 line 4 recites “LTF symbol_odd, if it refers to “LTF symbol_odd in claim 4 line 2, it should be changed to “the LTF symbol_odd”. Similar issue exists in claim 5 lines 6 and 7 and claim 10 lines 4, 6 and 7.
	In claim 5 line 5 recites “LTF symbol_even”, if it refers to “LTF symbol_even” in claim 4 line 3, it should be changed to “the LTF symbol_even”. Similar issue exists in claim 5 line 8 and claim 10 lines 5 and 8.
In claim 6 lines 9-10 recites “a first LTF generation sequence”, if it refers to “a first LTF generation sequence” in claim 6 line7-8, it should be changed to “the first LTF generation sequence”.
In claim 6 line 11 recites “a plurality of LTF symbols”, if it refers to “a plurality of LTF symbols” in claim 6 line 5, it should be changed to “the plurality of LTF symbols”. Similarly claim 6 line 13 recites “the plurality of LTF symbols”.
	In claim 11 lines 9 and 11 recites “a plurality of LTF symbols”, if it refers to “a plurality of LTF symbols” in claim11 lines 2-3, it should be changed to “the plurality of LTF symbols”
	Claims 2-4 are rejected because of dependency to independent claim 1, Claims 7-9 are rejected because of dependency to independent claim 6.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S ANWAR whose telephone number is (571)270-5641. The examiner can normally be reached M-F 8-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOHAMMAD S. ANWAR
Primary Examiner
Art Unit 2463



/MOHAMMAD S ANWAR/Primary Examiner, Art Unit 2463